Case 0:19-cv-60060-FAM Document 6 Entered on FLSD Docket 03/20/2019 Page 1 of 1

                                       UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF FLORIDA



 JORGE E. RODRIGUEZ                                            CASE NUMBER
                                                                  0:19−cv−60060−FAM
                        PLAINTIFF(S)

                              v.

 DISKOLAB, LLC,

                                                                      DEFAULT BY CLERK F.R.Civ.P.55(a)

                      DEFENDANT(S).




                                                 Clerk's Default
       It appearing that the defendant(s) herein, is/are in default for failure to appear, answer, or otherwise plead

 to the complaint filed herein within the time required by law.

 Default is hereby entered against defendant(s)

 Diskolab, LLC




 as of course, on the date March 20, 2019.
                                                             Angela E. Noble
                                                             CLERK OF COURT

                                                             By /s/ Lynda Brown
                                                             Deputy Clerk

 cc: Judge Federico A. Moreno
     Jorge E. Rodriguez

                                              DEFAULT BY CLERK F.R.Civ.P.55(a)

 CV−37 (10/01)
